DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on March 21, 2021 in which claims 1-30 are presented for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on October 23, 2020. It is noted, however, that applicant has not filed a certified copy of the Indian application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-30 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the prior art of record failed to show “determining alerts generated in a system comprising:
receiving a stream of alerts from a monitoring tool; fetching an alert type column from the stream of alerts wherein the alert type column is passed onto a categorization prediction algorithm to predict a normalized category for the alerts; identifying a relation based on a historical alert data for the stream of alerts; establishing a pattern associativity from the identified relation and the predicted normalized category; and
calculating a probability based on the associativity on the stream of alerts, wherein the probability is associated to determine a ranking of the alerts”. These claimed features being present in the independent claims 1, 17 and in conjunction with all the other claimed limitations render claims 1 and 17 allowable over the prior art of record.

As per claims 2-16 and 18-30, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1 and 17. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 1 and 17 are objected to because in line 4 “predict a normalized category for the alert” should be “predict a normalized category for the alerts”. Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 517 270 3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
April 6, 2022